JONES, Presiding Judge.
W. H. (Bill) Young was charged by an information filed in the County Court of Okmulgee County with the unlawful possession of intoxicating liquor, was tried, convicted and sentenced to serve a term of 3 months in the county jail and to pay a fine of $500 and has appealed.
The principal contention presented by the appeal is. that the sentence .was excessive. We do not find this to be so in view of the fact that the sheriff testified that he had' seen over 500 different cárs enter and leave the premises 5of''the accused and of the admission of the wife of the accused on cross-examination that she and the accused had-been in the whiskey business for about 5 years. Defendant did not testify.
Affirmed.
BRETT and POWELL, JJ., concur.